Title: To James Madison from John Dawson, 20 January 1794
From: Dawson, John
To: Madison, James


Dear Sir!
Rich: Januy 20. 94.
On my return to this place on saturday evening I haves [sic] favourd with your letter of the 31. of the last month, with its enclosure, for which I thank you.
By the en[c]losd paper you will find that the situation of the republic of France is very flattering. I was in Suffolk when the sloop arrivd, & think that the accounts which she brings may be depended on—but presume you will by this have all the particulars, as the despatches to the minister have, no doubt, gone on.
I think with you on the subject of the Algerine business, and highly approve the resolutions which you have offerd to the Committee—they will no doubt be opposd by a certain party, tho I trust without success.
I wrote Colo Monroe & yourself some time ago fully relative to the British frigate the Dædalus. I will now only observe, inter nos, that the French Consul, Oster, at Norfolk, is one about whom many suspicions are entertaind at Norfolk—that he & the B. Consul, are frequently together, and in no case has he appeard to have exerted himself in behalf of his nation.
We shall be in a very disagreeable situation for some months the citizens having this day determind on a general innoculation for the small pox. With real regard Yr. friend & Sert
J Dawson
